Citation Nr: 1829026	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  13-28 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2013 and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As background, in an October 2012 decision, the Board granted service connection for PTSD.  In a February 2013 rating decision, the RO implemented the Board decision and assigned a 10 percent rating for PTSD, effective May 5, 2008.  The Veteran timely appealed the rating assigned.

In a January 2015 rating decision, the RO increased the rating to 50 percent for PTSD, effective May 5, 2008.  As this increase does not constitute a full grant of benefits, the claim is still on appeal before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a November 2015 rating decision, the RO denied entitlement to a TDIU and continued the 50 percent rating assigned for PTSD.

In May 2016 the Veteran was afforded an informal hearing before a decision review officer (DRO) at the RO.  A conference report is associated with the claims file.


FINDINGS OF FACT

1. The Veteran's service-connected PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity, due to such symptoms as: anxiety, depression, difficulty in establishing and maintaining effective work and social relationships, flattened affect, chronic sleep impairment, panic attacks (less than weekly), and suicidal ideation.

2. The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a higher initial rating for PTSD, currently evaluated as 50 percent disabling, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

The Veteran claims that his PTSD symptoms warrant a rating in excess of 50 percent.  See April 2018 Informal Hearing Presentation.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is currently assigned a 50 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

Turning to the rating criteria, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the General Rating Formula for Mental Disorders, an evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.   

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id. 

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id. 

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.). 

The record includes VA examination reports, VA and private treatment records, and lay statements.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's PTSD disability.


In April 2009 the Veteran had a VA initial evaluation.  He reported a history of sleep problems, nightmares, depression, marked anxiety, and crowd avoidance, but denied suicidal ideations.  He appeared moderately anxious.  A diagnosis of PTSD was provided.

In May 2009 lay statements, the Veteran's spouse and child reported that the Veteran had mood swings, nightmares, and difficulties interacting with people.

The Veteran has received VA treatment for his PTSD condition, including prescription medication for nightmares and mood.  March 2009 VA treatment records contain a positive depression screen test.  

The Veteran was afforded a VA examination in March 2010.  Based on a review of the claims file and objective tests, the examiner concluded that the Veteran did not have a PTSD diagnosis.  On mental status examination, he was fully oriented, well-groomed and cooperative.  His mood was mildly anxious and depressed with a constricted affect.  He denied suicidal intent or planning, hallucinations, and delusions.  Attention, memory, and judgment were within normal limits.  The examiner noted that PTSD symptoms do not interference significantly with current occupational and social functioning.

April 2010 VA psychiatry outpatient notes contain a mental status exam where the Veteran appeared normal, alert and oriented in all spheres, cooperative, and had normal speech.  His mood was euthymic with full range affect and appropriate thought content.  He denied hallucinations, illusions, delusions, suicidal and homicidal ideations. Memory was described as grossly intact with intact concentration, and good insight and judgment.  It was noted that he was stable with medication and supportive therapy.  March 2013, October 2014, and October 2015 VA treatment records contain positive PTSD and depression screen tests.  The Veteran reported suicidal thoughts, but denied attempts or hearing voices.  

The Veteran was afforded a VA examination in January 2015.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  A review of the claims file was noted.  The Veteran reported being married to his high school sweetheart for the past 45 years.  He reported engaging in fly fishing and that he was proud of his children and grandchildren.  Symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation without intent were noted.  As for behavioral observations, the examiner noted that the Veteran appeared anxious, insecure, dependent, and intact.  In the remarks section, the examiner stated that the Veteran's intellect was within high average range based on tests, and that his MMPI, psychological test, was very exaggerated and invalid.  The examiner concluded that the Veteran's PTSD resulted in moderate symptoms that were somewhat worse than his prior exam.

The Veteran was afforded a VA examination in October 2015.  The examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms.  A review of the claims file was noted.  The Veteran reported attending church regularly where he engages with friends.  He enjoys gardening and performing yardwork, which includes mowing the lawn.  He reported spending time with his wife and granddaughter.  Symptoms of chronic sleep impairment and mild memory loss were noted.  On mental status examination, results were fairly normal.  The Veteran was alert and oriented in all spheres, appeared neatly groomed and cleanly dressed.  He was cooperative and police with normal speech and logical and linear through process.  His mood was euthymic with congruent affect. He denied hallucinations, delusions, suicidal and homicidal ideations.  There was no observable impairment to attention, concentration or memory.  Insight, judgment and impulse control were intact.

Pertinent to occupational history, the Veteran reported working as a truck driver for a farmer from 2013 to 2015.  He reported that he stopped working in this position because he was not attentive and made poor decisions while driving on the highway.  The examiner referenced multiple employment documents that were somewhat inconsistent with the veteran's report, such as social security administration (SSA) records dated March 2010 that stated the Veteran's condition was not severe enough to keep him from working.  His employer reported that he got along with others, had good attendance and could general perform duties, but could not handle the pressure of work because his memory was not sharp.  The examiner also referenced Higgens electrical employment information that indicated the Veteran was employed as a tool clerk from 2004 to 2008 when he was laid off because the job ended.  Based on the above, the examiner opined that the Veteran's functional impairments are subjective and not supported by objective tests.  Specifically, the examiner stated that the Veteran had mild subjective memory impairment and difficulty concentrating based on normal objective tests.  As such, the examiner concluded that the Veteran's PTSD would not impact occupational or employment activities.

Subsequent November 2015 VA treatment records contain a positive PTSD screen test.  The Veteran reported symptoms of avoidance, nightmares, and startle response.  Suicide and depression screens were both negative.

Based on the foregoing, the Board finds that the evidence is against granting an initial disability rating higher than 50 percent for the Veteran's PTSD.  The evidence does not show that his symptoms have been of the type and degree contemplated by the criteria for a 70 percent disability rating.  Although the Veteran has reported suicidal ideations, his symptoms are more akin to the 50 percent rating criteria.  Notably, he has not demonstrated obsessional rituals, speech impairment, near-continuous panic or depression affecting his ability to function independently, impaired impulse control, neglect of personal appearance, or the inability to establish and maintain effective relationships, which are all symptoms contemplated by the 70 percent rating criteria.  On the contrary, mental status examinations have been generally normal.  See March 2010, January 2015, and October 2015 VA examination reports.  Throughout the period on appeal the Veteran has consistently been described as well-groomed and cooperative with normal speech.  Further, although the Veteran has difficulties, he has not demonstrated the inability to maintain relationships. He reported crowd avoidance, but also indicated that he has stable relationships with his spouse and other family members.  He also attends church.  As such, his symptoms are more akin to the 50 percent rating criteria already assigned.

The Board finds that the preponderance of the evidence is against the assignment of a rating higher than 50 percent for the Veteran's PTSD on a schedular basis for the entire period on appeal.  38 U.S.C. § 5107(a).  

The Board also finds that the schedular rating criteria adequately describe the Veteran's hearing loss and psychiatric symptoms.  This means that the Veteran's PTSD disability does not manifest with an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for a higher rating on an extraschedular basis for his service-connected disability.  38 C.F.R. § 3.321(b)(1). 

Here, the symptoms that the Veteran has reported are all contemplated by the rating schedule.  His PTSD symptoms include social and occupational impairment, such as depressed mood, anxiety and sleep problems.  These are not unusual or exceptional symptoms, but rather are contemplated by the rating schedule.  As such the regular schedular criteria provide for adequate compensation.

For these reasons, the Board declines to remand the PTSD claim for referral for extraschedular consideration.

III. TDIU

The Veteran contends that he is unable to work due to his service-connected PTSD, knee, and ankle disabilities.  In his June 2015 application for TDIU (VA Form 21-8940), he reported that he completed 4 years of high school.  He has occupational experience in product supply.  He last worked full-time in December 2009. 

A "schedular" TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2017).

The Veteran currently has the following service-connected disabilities:  PTSD, rated 50 percent disabling; bilateral hearing loss, rated 30 percent disabling; degenerative arthritis of the left knee, rated 10 percent disabling; degenerative arthritis of the right knee, rated 10 percent disabling; left eyebrow line scar, rated 10 percent disabling; and tinnitus, rated 10 percent disabling.  He is also service-connected for chondromalacia of both knees, residuals excision lipoma left thigh scar, and 4th finger right hand scar, each rated as noncompensable (0 percent).  The Veteran has one disability rated as 50 percent disabling.  Further, his combined evaluation is currently 80 percent.  Thus, he meets the percentage requirement of 4.16(a).

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation.  38 C.F.R.  § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

After a thorough review of the evidentiary records, the Board finds that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his ability to engage in substantially gainful employment.  A SSA disability determination is associated with the claims file.  SSA found that the Veteran has been disabled since May 2009 due to a primary diagnosis of back disorder and secondary diagnosis of affective mood disorder.  The Board must note that VA is not bound by the determinations of SSA.  See 38 U.S.C. 7104(c); 38 C.F.R. § 19.5; Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA); Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992) (while VA is not bound by the determination made by SSA, although such evidence is "pertinent"); Martin v. Brown, 4 Vet. App. 136, 140 (1993); cf. Golz v. Shinseki, 590 F.3d 1317, 1323   (Fed. Cir. 2010) (VA has a duty to assist the Veteran in obtaining SSA records if such are determined to be reasonably relevant to the claim).  Although the Board acknowledges that SSA has found the Veteran disabled and awarded him disability benefits, the available evidence of record revealed that SSA's finding was partially based on his nonservice-connected back disability, and not solely based on his service-connected disabilities.  With respect to the Veteran's affective disorder, herein discussed as service-connected PTSD, evidence associated with the record make it clear that this disability has presented some, but not total, difficulty in his ability to work.

The Veteran was afforded an October 2015 VA PTSD examination where the examiner opined that the Veteran's functional impairments are subjective and not supported by objective tests.  Specifically, the examiner stated that the Veteran had mild subjective memory impairment and difficulty concentrating based on normal objective tests.  As such, the examiner concluded that the Veteran's PTSD would not impact occupational or employment activities.  

The Veteran was also afforded VA knee and ankle examinations in October 2015.  The examiner found that the Veteran's service-connected knee and right ankle strain conditions do not impact his ability to work.  The examiner explained that the Veteran is capable of performing sedentary to light or moderate physical activity based on his service-connected disabilities alone.  In sum, the evidence of record does not demonstrate that his service-connected disabilities would preclude him from being able to engage in substantially gainful employment.

However, the Board is the entity that determines whether a TDIU is warranted, not the experts.  See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2014) (explaining that "applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner").  The Board's decision rests on all of the relevant and probative evidence, not the medical opinions in isolation.  In this regard, some of the Veteran's own statements provide factual evidence against this claim.  Notably, he has reported engaging in physical activity such as gardening, yardwork, and fishing.  

In light of the above, the Board finds that, while the Veteran experiences limitations associated with his service-connected disabilities, the evidence does not reflect that his disabilities are so limiting as to prevent him from engaging in employment that sedentary to light or moderate physical activity.  In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities. 

For these reasons, the Board finds that the preponderance of the evidence is against the claim.  The evidence does not demonstrate that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  As such, the evidence weighs against finding that his service-connected disabilities have combined to cause unemployability.  Entitlement to TDIU is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling, is denied.

Entitlement to a TDIU is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


